Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledged the amendments to the specification dated 6/23/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2, 8, 14 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. US 10929947 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of the ordinary skill in the art to recognize the features recited in the current claimed application are similarly recited in the patent claims.
Claims 2, 8, 14 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 17 of U.S. Patent No. US 10460415 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of the ordinary skill in the art to recognize the features recited in the current claimed application are similarly recited in the patent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-25 are rejected under 35 U.S.C. 103 as being unpatentable over Automated Reprojection-Based Pixel Shader Optimization, Sitthi-amorn et al., ACM Transactions on Graphics, Vol. 27, No. 5, Article 127, Publication date: December 2008, hereinafter Sitthi, and further in view of Ayala et al., US 2007/0094168 A1, hereinafter Ayala.
Claim 2. 
Sitthi teaches an electronic processing system (see fig. 3 illustrates a processing system), comprising: 
a graphics subsystem to run a graphics application (Sitthi does not explicitly specify the graphics subsystem, however, it would have been obvious to a person skill in the art to recognize a pixel shader of fig. 3 may be equated as the graphics subsystem that run the graphics application see third paragraph under section “1” on page 127:1); 
a profiler to determine profile information for the graphics application (Sitthi illustrates in fig. 3 the profiler as the sample session to fit parametric models of the error and performance associated with every possible reprojection policy. These models drive a selection algorithm that chooses the best cache parameters so as not to exceed an error threshold specified by the user, see right col. P. 127:3); 
a configuration developer communicatively coupled to the profiler to develop a configuration decision network for the graphics application based on the profile information (the examiner interprets the configuration developer as the “selection algorithm” of fig. 3 that is coupled to an “automatic precomputation” and “sample session”, an instancing compiler generates a version of the shader optimized according to these decisions which is finally bound to a scene under interactive control, see right col. P. 127:3); and

However, Ayala teaches at [0132] with reference to FIG. 23, the panel 324 includes a section or panel 330 that provides an interactive simulation to support, for instance, efforts to educate a new user to the manner in which ROC analysis is useful in presenting the classification performance of a neural network. The interactive simulation centers on a plot shown in the panel 330 that includes several slide elements to adjust parameters relevant to the analysis, such as the distributions representative of network variables, and a decision threshold for classification purposes. Adjusting the parameters results in corresponding modifications to an ROC curve set forth in a section or panel 332 of the panel 324. Also dynamically updated as a result of the modified parameters are data values presented in the panel 330 that are relevant to the ROC analysis. Explanation(s) of the significance of these data values and other aspects of the ROC analysis demonstration may be set forth in a section or panel 334. The explanatory text and graphics set forth in the panel 334 may define the parameters and other terminology utilized in the demonstration and throughout the ROC analysis process. To that end, a scroll bar may be utilized to access further information.
	Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ayala into teachings of Sitthi in order to provide faster design and other programming of artificial neural networks that is beneficial to a user.

Claim 3. 


Claim 4. 
Ayala teaches the system of claim 3, wherein after the neural network is trained, the neural network provides a decision tree to be used during runtime to determine a graphics configuration. See [0064] discloses additional panels may be provided to display data for the neuron weights of the grid to which the self organizing map is being trained, as well as a panel showing a table of neighbor neurons. The output interface may provide the option of visualizing the graphical outputs after each calculation step, at specified points or levels, or under specified conditions, as set forth in, for instance, the stop criteria established via another interface or interface component generated by the network configuration module 102.

Claim 5. 
Ayala teaches the system of claim 4, wherein the decision tree includes a decision path for one or more of a sleep time for the graphics processing unit (GPU), a wake time for the GPU, a GPU frequency, a ring frequency, a central processing unit (CPU) frequency, a memory frequency, a resolution, a frame rate, a sampling rate, a cache configuration, a dispatch width, resource cacheability settings, compiler optimization settings, a thread group walk order for compute shaders, a shading frequency, an enabling of a hardware feature, a disabling of a hardware feature, or a power configuration. See [0088] with reference now to FIG. 7, the 

Claim 6. 
Sitthi teaches the system of claim 5, wherein the profile information includes one or more of an application execution time, a wake time of a GPU, application states, active shaders, 

Claim 7. 
Sitthi teaches the system of claim 2, wherein the graphics subsystem includes a render engine and the configuration engine is to adjust one or more parameters of the render engine. See fig. 3 the real-time preview with an error threshold.

Claim 8 is rejected with similar reasons as set forth in claim 2, above. Regarding a semiconductor apparatus i.e. a hardware with material that has an electrical conductivity, and Sitthi teaches on p. 127:1 right col. 

Claims 9, 21, and 15 are rejected with similar reasons as set forth in claim 3, above.


Claims 10, 22 and 16 are rejected with similar reasons as set forth in claim 4, above. 
Claims 11, 23 and 17 are rejected with similar reasons as set forth in claim 5, above.
Claims 12, 24 and 18 are rejected with similar reasons as set forth in claim 6, above.
Claims 13, 25 and 19 are rejected with similar reasons as set forth in claim 7, above.
Claim 14 is rejected with similar reasons as set forth in claim 2, above. Ayala teaches at [0013] a computer-readable medium and adapted for implementation by a computer for designing an artificial neural network.

Claim 20 is rejected with similar reasons as set forth in claim 2, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.